             Case 1:20-cv-02437-DLB Document 19 Filed 03/29/21 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

DELMER ABRAHAM BORJAS                           *
GUTIERREZ,
                                                *
        Plaintiff,
                                                *
v.                                                      Case No.: DLB-20-2437
                                                *
COOPER FOODS, INC. d/b/a
MCDONALDS ELLICOTT CITY, et al., *

        Defendants.                             *

*       *        *      *     *   *   *     *    *   *                    *       *      *
                            MEMORANDUM OPINION AND ORDER

        Delmer Abraham Borjas Gutierrez filed this action against his employer, Cooper Foods,

Inc. d/b/a McDonalds Ellicott City and its owner and operator, Thomas Jefferson Taylor (together,

“McDonalds”), claiming that McDonalds failed to pay him overtime pay in violation of the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201–219, the Maryland Wage and Hour Law

(“MWHL”), Md. Code Ann., Lab. & Empl. §§ 3-401 to 3-430, and the Maryland Wage Payment

and Collection Law (“MWPCL”), Md. Code Ann., Lab. & Empl. §§ 3-501 to 3-509. See Compl.,

ECF 1. He also claims McDonalds failed to compensate him for sick and vacation days in volition

of the MWPCL. Id. ¶ 36. On February 8, 2021 the parties filed a joint motion for court approval

of their settlement agreement and a memorandum in support. See Jt. Mot. & Jt. Mem., ECF 18 &

18-1. I find the settlement amount and terms, including the payment to plaintiff and attorneys’

fees, are reasonable and fair in light of the facts of this case.

        I.       Background

        Plaintiff worked for McDonalds as an ice cream machine cleaner, a non-exempt employee,

at all relevant times. Compl. ¶¶ 4, 6, 9–11 & 17. Plaintiff’s complaint focuses on his allegation
          Case 1:20-cv-02437-DLB Document 19 Filed 03/29/21 Page 2 of 6



that McDonalds improperly characterized his position as exempt and failed to pay his overtime

wages in violation of state and federal law. Id. ¶¶ 12–15, 24, 28, 31 & 36. The Settlement

Agreement (“Agreement”) releases and discharges defendants from “any and all causes of action,

known or unknown, including but not limited to all claims arising out of or in any way relating to

Employee’s employment . . . saving and excepting, however, any and all obligations of or claims

against the Employer arising by virtue of the terms and conditions of this Agreement . . . .” See

Agr. ¶ 3, ECF 18-3. The settlement amount of the Agreement is $19,753.12, which includes

attorneys’ fees and costs of $9,200.00. Id. ¶ 1.

       II.     Discussion

       The FLSA was enacted to protect workers from “substandard wages and excessive hours”

that resulted from unequal bargaining power between employers and employees. See Brooklyn

Sav. Bank v. O’Neil, 324 U.S. 697, 706 (1945). To protect workers from the ill-effects of unequal

bargaining power, “[t]he FLSA does not permit settlement or compromise over alleged FLSA

violations” unless there is “(1) supervision by the Secretary of Labor or (2) a judicial finding that

the settlement reflects ‘a reasonable compromise of disputed issues’ rather than ‘a mere waiver of

statutory rights brought about by an employer’s overreaching.’” Elejalde v. Perdomo Constr. &

Mgmt. Serv., LLC, No. GJH-14-3278, 2016 WL 6304660, at *1 (D. Md. Oct. 27, 2016) (quoting

Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1354 (11th Cir. 1982)).

       The Fourth Circuit has not decided the factors to determine whether an FLSA settlement

should be approved. However, this Court typically adopts the standard set forth in Lynn’s Food

Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir. 1982), in which the Eleventh Circuit stated

that a settlement must be “a fair and reasonable resolution of a bona fide dispute over FLSA

provisions.” See Elejalde, 2016 WL 6304660, at *1 (quoting Lynn’s Food Stores, Inc., 679 F.2d




                                                   2
          Case 1:20-cv-02437-DLB Document 19 Filed 03/29/21 Page 3 of 6



at 1355); see also Duprey v. Scotts Co. LLC, 30 F. Supp. 3d 404, 407 (D. Md. 2014); Saman v.

LBDP, Inc., No. DKC-12-1083, 2013 WL 2949047, at *3 (D. Md. June 13, 2013). Specifically,

the Court considers: “(1) whether there are FLSA issues actually in dispute, (2) the fairness and

reasonableness of the settlement in light of the relevant factors from Rule 23, and (3) the

reasonableness of the attorneys’ fees, if included in the agreement.” Duprey, 30 F. Supp. 3d at

408 (citing Saman, 2013 WL 2949047, at *3 (citing Lynn’s Food Stores, 679 F.2d at

1355; Lomascolo v. Parsons Brinckerhoff, Inc., No. 08-1310, 2009 WL 3094955, at *10 (E.D. Va.

Sept. 28, 2009); Lane v. Ko–Me, LLC, No. DKC-10-2261, 2011 WL 3880427, at *2–3 (D. Md.

Aug. 31, 2011))). In Duprey, this Court explained that “these factors are most likely to be satisfied

where there is an ‘assurance of an adversarial context’ and the employee is ‘represented by an

attorney who can protect [his] rights under the statute.’” See id. (quoting Lynn’s Food Stores, 679

F.2d at 1354).

                               1. Bona Fide Dispute

       To determine whether a bona fide dispute under the FLSA exists, this Court reviews the

pleadings, the recitals in the Agreement, and other court filings in the case. See id. at 408. There

are several issues that both parties genuinely dispute. See Jt. Mem. ¶ 17. Significantly, the parties

dispute whether the defendants owe plaintiff any unpaid wages and overtime and the amount of

any damages. Id.

                               2. Fairness & Reasonableness

       To determine whether an FLSA settlement is fair and reasonable, the Court considers:

       (1) the extent of discovery that has taken place; (2) the stage of the proceedings,
       including the complexity, expense and likely duration of the litigation; (3) the
       absence of fraud or collusion in the settlement; (4) the experience of counsel who
       have represented the plaintiff[]; (5) the opinions of class counsel . . . ; and (6) the
       probability of plaintiff[’s] success on the merits and the amount of the settlement
       in relation to the potential recovery.



                                                 3
          Case 1:20-cv-02437-DLB Document 19 Filed 03/29/21 Page 4 of 6



Yanes v. ACCEL Heating & Cooling, LLC, No. PX-16-2573, 2017 WL 915006, at *2 (D. Md. Mar.

8, 2017) (quoting Lomascolo, 2009 WL 3094955, at *10). These factors are applied here.

       First, the parties have engaged in informal discovery to ascertain McDonalds’ “practice of

paying overtime, the number of overtime hours worked by Plaintiff, [and] Plaintiff’s entitlement

to liquidated damages.” See Jt. Mem. ¶ 4.

       Second, they engaged in settlement negotiations before beginning formal discovery. See

id. This timing was purposeful. Discovery—including interrogatories, document requests, and

depositions—would require a significant investiment of time and effort and would be expensive

for both sides.

       Third, there is no evidence of fraud or collusion in the settlement. The parties spent many

hours negotiating a settlement. Id. ¶¶ 5 & 17. Before their negotations, they had sufficient

opportunities to evaluate their claims and defenses in the light of the evidence they exchanged

through informal discovery. Armed with this information, the parties engaged in “informed arms-

length settlement negotiations with the understanding that it would be a difficult and costly

undertaking to proceed to the trial of this case.” See Yanes, 2017 WL 915006, at *2 (quoting

Lomascolo, 2009 WL 3094955, at *11).

       Fourth, the parties are represented by competent and experienced counsel. See Jt. Mem.

¶ 17. Plaintiff’s counsel’s practice is devoted almost exclusively to employment law. Defendants

are represented by experienced counsel from a firm that handles labor and employment litigation

on behalf of large and small companies.

       The fifth factor—the opinions of class counsel—is not relevant because this is not a class

action. See Lomascolo, 2009 WL 309495, at *10.




                                                4
          Case 1:20-cv-02437-DLB Document 19 Filed 03/29/21 Page 5 of 6



        Regarding the sixth factor, the parties agree that the $19,753.12 settlement amount,

including $9,200.00 in attorneys’ fees and costs, is fair and reasonable, given the risks of litigation.

Jt. Mem. ¶¶ 17–18 & 20. It is noteworthy that the parties dispute both liability and damages. Id.

¶ 17.

        Upon consideration of these factors, the Court finds the settlement to be fair and

reasonable.

                                3. Attorneys’ Fees

        The Court also must determine whether the attorneys’ fees and costs are reasonable. See

Lopez v. XTEL Const. Grp., LLC, 838 F. Supp. 2d 346, 348 (D. Md. 2012). The Agreement

provides for attorneys’ fees and costs of $9,200.00. When the Court calculates an award of

attorneys’ fees, it must determine the lodestar amount, defined as a “reasonable hourly rate

multiplied by hours reasonably expended.” See Lopez, 838 F. Supp. 2d at 348. The Fourth Circuit

addressed specific factors district courts should consider in determining the reasonableness of the

fee in Barber v. Kimbrell’s, Inc., 577 F.2d 216, 226 n.28 (4th Cir. 1978). They are:

        (1) the time and labor expended; (2) the novelty and difficulty of the questions
        raised; (3) the skill required to properly perform the legal services rendered; (4) the
        attorney’s opportunity costs in pressing the instant litigation; (5) the customary fee
        for like work; (6) the attorney’s expectations at the outset of the litigation; (7) the
        time limitations imposed by the client or circumstances; (8) the amount in
        controversy and the results obtained; (9) the experience, reputation and ability of
        the attorney; (10) the undesirability of the case within the legal community in which
        the suit arose; (11) the nature and length of the professional relationship between
        attorney and client; and (12) attorneys’ fees awards in similar cases.

Barber, 577 F.2d at 226 n.28.

        Here, plaintiff’s counsel agreed to accept $9,200.00 for fees and costs. See Jt. Mem. ¶¶ 6

& 12. Plaintiff’s counsel’s hourly rate of $350 and counsel’s firm’s paralegals’ hourly rate of $135

are consistent with this Court’s guidelines. See id. ¶ 10; Loc. R. App’x B, ¶ 3(e) & (f) (D. Md.)

(providing ranges of $225–350 for an attorney who has been in practice for 9–14 years and $95–


                                                   5
          Case 1:20-cv-02437-DLB Document 19 Filed 03/29/21 Page 6 of 6



150 for paralegals); https://zagfirm.com/employment-lawyers/michael-k-amster-attorney/ (stating

counsel graduated from law school in 2009). Plaintiff’s counsel does not state the number of hours

he or the paralegals worked on the case. However, counsel states that plaintiff incurred more than

$8,000.00 in fees and $595.00 in costs before the parties filed the joint motion, and he asserts the

amount of attorneys’ fees in the Agreement is less than the fees and costs plaintiff will have

incurred by the close of the case. See Jt. Mem. ¶ 11. The Court understands that the fees represent

pre-suit investigation and preparation and post-filing prosecution of the case. The Court finds the

attorneys’ fees and costs are fair and reasonable.

                                             ORDER

       For the reasons stated above, it is, this 26th day of March, 2021, hereby ORDERED that:

       1. The Joint Motion for Approval of Settlement, ECF 18, is GRANTED; and

       2. The Clerk is DIRECTED to CLOSE THE CASE.


                                                                           /S/
                                                             Deborah L. Boardman
                                                             United States Magistrate Judge




                                                 6
